Case 10-11060-LSS Doc 259 Filed 05/31/19 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: ) Chapter 7
)
DeCode Chemistry Inc., ) Case No. 10-11060 (LSS)
)
Debtor. ) Re: Docket No. 253

ORDER GRANTING MOTION FOR PAYMENT OF UNCLAIMED FUNDS

Upon consideration of the Motion for Payment of Unclaimed Funds filed by Ashland
LLC, as successor in interest to ISP Pharma Systems, LLC [Docket No. 253]; it is hereby:

ORDERED, that the Motion is GRANTED; and it is further

ORDERED, that the amount of $26,948.03 shall be forwarded from the unclaimed funds
registry of the United States Bankruptcy Court for the District of Delaware to Ashland LLC at
the following address:

ISP Pharma Systems, LLC

c/o Ashland, LLC

5200 Biazer Parkway

Dublin, OH 43017
Attn: Mathew Spence

y 7, f
Dated: Wilmington, Delaware (TUMLLLS eh (irte sty

May 36, 2019 Laurie Selber Silverstein
2) United States Bankruptcy Judge

 

 

 
